Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, lines 13-14, delete "cover part in the second direction" and replace it with "cover part in a second direction intersecting the first direction".

In claim 1, lines 15-16, delete "along a second direction intersecting the first direction" and replace it with "along the second direction".



Explanation:  Applicant's 3/25/2021 amendment to claim 1 incorporated language from original claim 2 in a position such that "the second direction" appears before "a second direction".  The above examiner's amendment merely swaps terminology pertaining to the second direction to correct this condition, without altering the understood scope of the claim.

/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
March 26, 2021